     Case: 1:20-cv-00383 Document #: 34 Filed: 10/21/20 Page 1 of 1 PageID #:286

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Sream, Inc., et al.
                                      Plaintiff,
v.                                                        Case No.: 1:20−cv−00383
                                                          Honorable John Z. Lee
Lee International LLC, et al.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 21, 2020:


       MINUTE entry before the Honorable John Z. Lee:Motion hearing held on
10/21/20. Plaintiff's motion for default judgment [31] is granted. Judgment is entered in
favor of the Plaintiff and against the Defendant Lee International, LLC in the amount of
$30,664.10. Civil case terminated.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
